       Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 1 of 18




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR PRESIDENT, INC.,              :       CIVIL ACTION
GLENN THOMPSON, MIKE KELLY, JOHN JOYCE,           :
GUY RESCHENTHALER, REPUBLICAN NATIONAL            :
COMMITTEE, MELANIE STRINGHILL PATTERSON           :
And CLAYTON DAVID SHOW,                           :
           Plaintiffs                             :
                                                  :       NO. 2-20-CV-966
     Vs.                                          :
                                                  :
KATHY BOOCKVAR, in her capacity as Secretary      :
of the Commonwealth of Pennsylvania, ADAMS        :
COUNTY BOARD OF ELECTIONS, ALLEGHENY COUNTY       :
BOARD OF ELECTIONS, ARMSTRONG COUNTY BOARD OF     :
ELECTIONS, BEAVER COUNTY BOARD OF ELECTIONS,      :
BEDFORD COUNTY BOARD OF ELECTIONS, BERKS COUNTY :
BOARD OF ELECTIONS, BLAIR COUNTY BOARD OF         :
ELECTIONS, BRADFORD COUNTY BOARD OF ELECTIONS,    :
BUCKS COUNTY BOARD OF ELECTIONS, BUTLER COUNTY    :
BOARD OF ELECTIONS, CAMBRIA COUNTY BOARD OF       :
ELECTIONS, CAMERON COUNTY BOARD OF ELECTIONS,     :
CARBON COUNTY BOARD OF ELECTIONS, CENTRE COUNTY :
BOARD OF ELECTIONS, CHESTER COUNTY BOARD OF       :
ELECTIONS, CLARION COUNTY BOARD OF ELECTIONS,     :
CLEARFIELD COUNTY BOARD OF ELECTIONS, CLINTON     :
COUNTY BOARD OF ELECTIONS, COLUMBIA COUNTY BOARD :
OF ELECTIONS, CRAWFORD COUNTY BOARD OF ELECTIONS, :
CUMBERLAND COUNTY BOARD OF ELECTIONS, DAUPHIN     :
COUNTY BOARD OF ELECTIONS, DELAWARE COUNTY BOARD :
OF ELECTIONS, ELK COUNTY BOARD OF ELECTIONS,      :
ERIE COUNTY BOARD OF ELECTIONS, FAYETTE COUNTY    :
BOARD OF ELECTIONS, FOREST COUNTY BOARD OF        :
ELECTIONS, FRANKLIN COUNTY BOARD OF ELECTIONS,    :
FULTON COUNTY BOARD OF ELECTIONS, GREENE COUNTY :
BOARD OF ELECTIONS, HUNTINGDON COUNTY BOARD OF    :
ELECTIONS, INDIANA COUNTY BOARD OF ELECTIONS,     :
JEFFERSON COUNTY BOARD OF ELECTIONS, JUNIATA      :
COUNTY BOARD OF ELECTIONS, LACKAWANNA COUNTY      :
BOARD OF ELECTIONS, LANCASTER COUNTY BOARD OF     :
ELECTIONS, LAWRENCE COUNTY BOARD OF ELECTIONS,    :
LEBANON COUNTY BOARD OF ELECTIONS, LEHIGH COUNTY :
BOARD OF ELECTIONS, LUZERNE COUNTY BOARD OF       :
ELECTIONS, LYCOMING COUNTY BOARD OF ELECTIONS,    :
       Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 2 of 18




MCKEAN COUNTY BOARD OF ELECTIONS, MERCER COUNTY      :
BOARD OF ELECTIONS, MIFFLIN COUNTY BOARD OF          :
ELECTIONS, MONROE COUNTY BOARD OF ELECTIONS,         :
MONTGOMERY COUNTY BOARD OF ELECTIONS, MONTOUR        :
COUNTY BOARD OF ELECTIONS, NORTHAMPTON COUNTY        :
BOARD OF ELECTIONS, NORTHUMBERLAND COUNTY BOARD      :
OF ELECTIONS, PERRY COUNTY BOARD OF ELECTIONS,       :
PHILADELPHIA COUNTY BOARD OF ELECTIONS, PIKE         :
COUNTY BOARD OF ELECTIONS, POTTER COUNTY BOARD       :
OF ELECTIONS, SCHUYLKILL COUNTY BOARD OF             :
ELECTIONS, SNYDER COUNTY BOARD OF ELECTIONS,         :
SOMERSET COUNTY BOARD OF ELECTIONS, SULLIVAN         :
COUNTY BOARD OF ELECTIONS, SUSQUEHANNA COUNTY        :
BOARD OF ELECTIONS, TIOGA COUNTY BOARD OF            :
ELECTIONS, UNION COUNTY BOARD OF ELECTIONS,          :
VENANGO COUNTY BOARD OF ELECTIONS, WARREN COUNTY     :
BOARD OF ELECTIONS, WASHINGTON COUNTY BOARD OF       :
ELECTIONS, WAYNE COUNTY BOARD OF ELECTIONS,          :
WESTMORELAND COUNTY BOARD OF ELECTIONS, WYOMING      :
COUNTY BOARD OF ELECTIONS and YORK COUNTY BOARD      :
OF ELECTIONS,                                        :
           Defendants                                :


              ANSWER TO COMPLAINT FOR DECLARATORY JUDGMENT
           BY DEFENDANT, HUNTINGDON COUNTY BOARD OF ELECTIONS



     The General Primary Contest in Huntingdon County for the Office

of the President of the United States, along with other offices, was

held on June 2, 2020.      The total number of Democratic votes was 2682.

The total number of Republican votes was 6882.

     NOW   comes   the    Respondent,   the   Huntingdon   County   Board   of

Elections, by and through Counsel, and files within Answer to the

Complaint for Declaratory Judgment as follows:

     1.    Paragraph 1 contains introductory information to which no

reply is necessary.      Nevertheless, if a reply is deemed necessary, the
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 3 of 18




same is denied and strict proof thereof is demanded at the time of

trial.

     2.      Denied as stated and strict proof thereof is demanded at

the time of trial.

     3.      Denied as stated and strict proof thereof is demanded at

the time of trial.

     4.      Admitted.

     5.      Paragraph 5 states a conclusion of law to which no reply is

necessary.    Nevertheless, if a reply is deemed necessary, the same is

denied and strict proof thereof is demanded at the time of trial.

     6.      Admitted.

     7.      Admitted.

     8.      Respondent is without    sufficient information to      respond.

Accordingly, the same is denied and strict proof thereof is demanded

at the time of trial.

     9.      Respondent is without    sufficient information to      respond.

Accordingly, the same is denied and strict proof thereof is demanded

at the time of trial.

     10.     Respondent is without    sufficient information to      respond.

Accordingly, the same is denied and strict proof thereof is demanded

at the time of trial.
       Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 4 of 18




     11.   Respondent is without    sufficient information to      respond.

Accordingly, the same is denied and strict proof thereof is demanded

at the time of trial.

     12.   Respondent is without    sufficient information to      respond.

Accordingly, the same is denied and strict proof thereof is demanded

at the time of trial.

     13.   Respondent is without    sufficient information to      respond.

Accordingly, the same is denied and strict proof thereof is demanded

at the time of trial.

     14.   Respondent is without    sufficient information to      respond.

Accordingly, the same is denied and strict proof thereof is demanded

at the time of trial.

     15.   Respondent is without    sufficient information to      respond.

Accordingly, the same is denied and strict proof thereof is demanded

at the time of trial.

     16.   Respondent is without    sufficient information to      respond.

Accordingly, the same is denied and strict proof thereof is demanded

at the time of trial.

     17.   Admitted.

     18.   Admitted.

     19.   Admitted.

     20.   Admitted.

     21.   Admitted.
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 5 of 18




     22.     Admitted.

     23.     Admitted.

     24.     To   the    extent   that   this   paragraph   alleges   fraud   or

misfeasance occurred in the Huntingdon County election process, the

same is denied and strict proof thereof is demanded at the time of

trial.

     25.     To   the    extent   that   this   paragraph   alleges   fraud   or

misfeasance occurred in the Huntingdon County election process, the

same is denied and strict proof thereof is demanded at the time of

trial.

     26.     To   the    extent   that   this   paragraph   alleges   fraud   or

misfeasance occurred in the Huntingdon County election process, the

same is denied and strict proof thereof is demanded at the time of

trial.

     27.     Admitted.

     28.     Admitted.

     29.     Admitted.

     30.     Admitted.

     31.     To   the    extent   that   this   paragraph   alleges   fraud   or

misfeasance occurred in the Huntingdon County election process, the

same is denied and strict proof thereof is demanded at the time of

trial.
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 6 of 18




     32.     To   the   extent   that   this   paragraph   alleges   fraud   or

misfeasance occurred in the Huntingdon County election process, the

same is denied and strict proof thereof is demanded at the time of

trial.

     33.     Paragraph 33 states a conclusion of law to which no reply

is necessary.     Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     34.     Paragraph 34 states a conclusion of law to which no reply

is necessary.     Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     35.     Paragraph 35 states a conclusion of law to which no reply

is necessary.     Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     36.     Paragraph 36 states a conclusion of law to which no reply

is necessary.     Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     37.     Paragraph 37 states a conclusion of law to which no reply

is necessary.     Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     38.     Paragraph 38 states a conclusion of law to which no reply

is necessary.     Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.
       Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 7 of 18




     39.   Paragraph 39 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     40.   Paragraph 40 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     41.   Paragraph 41 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     42.   Paragraph 42 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     43.   Paragraph 43 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     44.   Paragraph 44 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     45.   Paragraph 45 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.
       Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 8 of 18




     46.   Paragraph 46 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     47.   Paragraph 47 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     48.   Paragraph 48 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     49.   Paragraph 49 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     50.   Paragraph 50 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     51.   Paragraph 51 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     52.   Paragraph 52 states a conclusion of law to which no reply

is necessary.   Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 9 of 18




     53.     Paragraph 53 states a conclusion of law to which no reply

is necessary.     Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     54.     Paragraph 54 states a conclusion of law to which no reply

is necessary.     Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     55.     Paragraph 55 states a conclusion of law to which no reply

is necessary.     Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     56.     Paragraph 56 states a conclusion of law to which no reply

is necessary.     Nevertheless, if a reply is deemed necessary, the same

is denied and strict proof thereof is demanded at the time of trial.

     57.     Paragraph 57 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     58.     Paragraph 58 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     59.     Paragraph 59 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 10 of 18




same is denied and strict proof thereof is demanded at the time of

trial.

     60.     Paragraph 60 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     61.     Paragraph 61 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     62.     Paragraph 62 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     63.     Paragraph 63 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     64.     Paragraph 64 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 11 of 18




     65.     Paragraph 65 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     66.     Paragraph 66 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     67.     Paragraph 67 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     68.     Paragraph 68 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     69.     Paragraph 69 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     70.     Paragraph 70 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 12 of 18




same is denied and strict proof thereof is demanded at the time of

trial.

     71.     Paragraph 71 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     72.     Paragraph 72 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     73.     Paragraph 73 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     74.     Paragraph 74 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     75.     Paragraph 75 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 13 of 18




     76.     Paragraph 76 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     77.     Paragraph 77 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     78.     Paragraph 78 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     79.     Paragraph 79 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     80.     Paragraph 80 states opinions and/or conclusions to which no

reply is necessary.     Nevertheless, if a reply is deemed necessary, the

same is denied and strict proof thereof is demanded at the time of

trial.

     81.     Paragraph 81 states historical events and conclusions of

law to which no reply is necessary.           Nevertheless, if a reply is
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 14 of 18




deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     82.     Paragraph 82 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     83.     Paragraph 83 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     84.     Paragraph 84 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     85.     Paragraph 85 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     86.     Paragraph 86 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 15 of 18




     87.     Paragraph 87 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     88.     Paragraph 88 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     89.     Paragraph 89 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     90.     Paragraph 90 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     91.     Paragraph 91 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     92.     Paragraph 92 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 16 of 18




deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     93.     Paragraph 93 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     94.     Paragraph 94 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     95.     Paragraph 95 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     96.     Paragraph 96 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.

     97.     Paragraph 97 states historical events and conclusions of

law to which no reply is necessary.               Nevertheless, if a reply is

deemed    necessary,   the   same   is   denied   and   strict   proof   thereof   is

demanded at the time of trial.
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 17 of 18




     98.     Paragraph 98 states historical events and conclusions of

law to which no reply is necessary.                  Nevertheless, if a reply is

deemed    necessary,   the    same   is    denied    and    strict   proof    thereof   is

demanded at the time of trial.

     WHEREFORE,     for      all   of     the   reasons      set   forth     herein,    the

Defendant,     Huntingdon     County      Board     of     Elections,      requests    this

Honorable Court to dismiss Plaintiff’s Complaint.



                                                  Respectfully submitted,

                                                  GILL, McMANAMON & GHANER



                                                  /s/ Peter M. McManamon_________
                                                  Peter M. McManamon, Esquire
                                                  Supreme Court ID No. 43235
                                                  200 Penn Street
                                                  Huntingdon, PA 16652
                                                  814-643-2460
                                                  Attorney for Huntingdon County
                                                        Board of Elections
         Case 2:20-cv-00966-NR Document 36 Filed 07/10/20 Page 18 of 18




                           CERTIFICATE OF SERVICE

        I, Peter M. McManamon, certify that on July 10, 2020, I served

the foregoing Answer to Complaint sent automatically by CM/ECF on

the following counsel who are registered as CM/ECF filing users who

have consented to accepting electronic service through CM/ECF:

        Ronald L. Hicks, Jr., Esquire
        Jeremy A. Mercer, Esquire
        Porter Wright Morris & Arthur LLP
        6 PPG Place, Third Floor
        Pittsburgh, PA 15222
        412-235-1476
        rhicks@porterwright.com
        jmercer@porterwright.com
        Counsel for Plaintiff

        Matthew Earl Morgan, Esquire
        Elections LLC
        1000 Main Avenue, SW
        Ste 4th Floor
        Washington, DC 20024
        317-554-7997
        Matthew.morgan@electionlawllc.com


Date:    July 10, 2020                    /s/ Peter M. McManamon_________
                                          Peter M. McManamon, Esquire
                                          Supreme Court ID No. 43235
                                          200 Penn Street
                                          Huntingdon, PA 16652
                                          814-643-2460
                                          Attorney for Huntingdon County
                                                Board of Elections
